Exhibit 10.2

Execution Version

NETFLIX, INC.

€1,100,000,000 3.625% Senior Notes due 2030

Euro Purchase Agreement

October 22, 2019

Morgan Stanley & Co. International plc

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o Morgan Stanley & Co. International plc

25 Cabot Square

London E14 4QA

United Kingdom

Ladies and Gentlemen:

Netflix, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several initial purchasers listed in Schedule 1 hereto (the “Initial
Purchasers”), for whom you are acting as representative (the “Representative”),
€1,100,000,000 principal amount of its 3.625% Senior Notes due 2030 (the
“Securities”). The Securities will be issued pursuant to an Indenture to be
dated as of October 25, 2019 (the “Euro Notes Indenture”) between the Company
and Wells Fargo Bank, National Association, as trustee (the “Trustee”).

In connection with the foregoing transaction, the Company will also issue and
sell $1,000,000,000 principal amount of its 4.875% Senior Notes due 2030 (the
“Dollar Notes”) pursuant to a Purchase Agreement, dated as of the date hereof,
by and among the Company and Morgan Stanley & Co. LLC, as the representative to
the dollar initial purchasers named therein (the “Dollar Purchase Agreement”).
The Dollar Notes will be issued pursuant to an Indenture to be dated as of
October 25, 2019 between the Company and Wells Fargo Bank, National Association,
as trustee.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company has prepared a preliminary offering
memorandum dated October 21, 2019 (the “Preliminary Offering Memorandum”) and
will prepare an offering memorandum dated the date hereof (the “Offering
Memorandum”) setting forth information concerning the Company and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Offering Memorandum will be, delivered by the Company to the Initial
Purchasers pursuant to the terms of this purchase agreement (the “Agreement”).
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchasers in the manner contemplated by this
Agreement. References herein to the Preliminary Offering Memorandum, the Time of
Sale Information and the Offering Memorandum shall be deemed to refer to and
include any document incorporated by reference therein.



--------------------------------------------------------------------------------

At or prior to the time when sales of the Securities by an Initial Purchaser
were first made (the “Time of Sale”), the Company has prepared the following
information (collectively, the “Time of Sale Information”): the Preliminary
Offering Memorandum, as supplemented and amended by the written communications
listed on Annex A hereto including the term sheet substantially in the form of
Annex B hereto.

The Company and the several Initial Purchasers hereby confirm their agreement
concerning the purchase and resale of the Securities, as follows:

1.    Purchase and Resale of the Securities.

(a)    The Company agrees to issue and sell the Securities to the several
Initial Purchasers as provided in this Agreement, and each Initial Purchaser, on
the basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of the Securities
set forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 99.35% of the principal amount of the Securities plus accrued interest,
if any, from October 25, 2019 to the Closing Date. The Company will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b)    The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i)     it is an accredited investor within the meaning of Rule 501(a) of
Regulation D under the Securities Act (“Regulation D”);

(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of their initial
offering except:

(A)    to persons whom it reasonably believes to be qualified institutional
buyers within the meaning of Rule 144A under the Securities Act in transactions
pursuant to Rule 144A under the Securities Act (“Rule 144A”) and in connection
with each such sale, it has taken or will take reasonable steps to ensure that
the purchaser of the Securities is aware that such sale is being made in
reliance on Rule 144A; or

(B)    outside the United States in accordance with the restrictions set forth
in Annex C hereto.

(c)    Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

 

-2-



--------------------------------------------------------------------------------

(d)    The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser; provided that such offers and sales shall be made in
accordance with the provisions of this Agreement.

(e)    The Company acknowledges and agrees that the Initial Purchasers are
acting solely in the capacity of an arm’s length contractual counterparty to the
Company with respect to the offering of Securities contemplated hereby
(including in connection with determining the terms of the offering) and not as
financial advisors or fiduciaries to, or agents of, the Company or any other
person. Additionally, neither the Representative nor any other Initial Purchaser
is advising the Company or any other person as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Company shall consult
with its own advisors concerning such matters and shall be responsible for
making its own independent investigation and appraisal of the transactions
contemplated hereby, and neither the Representative nor any other Initial
Purchaser shall have any responsibility or liability to the Company with respect
thereto. Any review by the Representative or any Initial Purchaser of the
Company and the transactions contemplated hereby or other matters relating to
such transactions will be performed solely for the benefit of the Representative
or such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company or any other person.

(f)    Each Initial Purchaser agrees and confirms that it is not entitled to the
benefit of the representation and warranty contained in Section 3(bb) hereof,
insofar as it would result in a breach and/or violation of, or conflict with,
Council Regulation (EC) No. 2271/96.

2.    Payment and Delivery.

(a)    Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP, 80 Pine Street, New York, New York 10005 at 10:00
A.M., New York City time, on October 25, 2019, or at such other time or place on
the same or such other date, not later than the fifth business day thereafter,
as the Representative and the Company may agree upon in writing. The time and
date of such payment and delivery is referred to herein as the “Closing Date.”

(b)    Payment for the Securities, which will be represented by one or more
global notes (collectively, the “Euro Global Notes”), shall be made by wire
transfer in immediately available funds to the account(s) specified by the
Company, with such Euro Global Notes deposited by or on behalf of a common
depositary for Euroclear Bank SA/NV (“Euroclear”) and Clearstream Banking,
société anonyme (“Clearstream”), or their nominees, and such payment being made
against the Company delivering the Securities to the Representative, for the
account of the Initial Purchasers, by causing Euroclear and Clearstream to
credit the Securities represented by the Euro Global Notes to the account of the
Representative at Euroclear and Clearstream. The Euro Global Notes will be made
available for inspection by the Representative not later than 1:00 P.M., New
York City time, on the business day prior to the Closing Date.

3.    Representations and Warranties of the Company. The Company represents and
warrants to each Initial Purchaser that:

(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the

 

-3-



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; provided that the
Company makes no representation or warranty with respect to any statements or
omissions made in reliance upon and in conformity with information relating to
any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, the Time of Sale Information or the Offering Memorandum.

(b)    Additional Written Communications. The Company (including its agents and
representatives, other than the Initial Purchasers in their capacity as such)
has not prepared, made, used, authorized, approved or referred to and will not
prepare, make, use, authorize, approve or refer to any written communication
that constitutes an offer to sell or solicitation of an offer to buy the
Securities (each such communication by the Company or its agents and
representatives (other than a communication referred to in clauses (i), (ii) and
(iii) below) an “Issuer Written Communication”) other than (i) the Preliminary
Offering Memorandum, (ii) the Offering Memorandum, (iii) the documents listed on
Annex A hereto, including a term sheet substantially in the form of Annex B
hereto, which constitute part of the Time of Sale Information, and (iv) any
electronic road show or other written communications, in each case used in
accordance with Section 4(c). Each such Issuer Written Communication, when taken
together with the Time of Sale Information, did not at the Time of Sale, and at
the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company makes no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

(c)    Incorporated Documents. The documents incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, when filed with the
Securities and Exchange Commission (the “Commission”), conformed or will
conform, as the case may be, in all material respects to the requirements of the
Exchange Act and the rules and regulations of the Commission thereunder, and did
not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that no representation is made as
to any statement or omission that shall have been superseded or modified in
either (i) a document subsequently filed with the Commission and incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum or
(ii) each of the Time of Sale Information and the Offering Memorandum.

(d)    Financial Statements. The financial statements and the related notes
thereto included or incorporated by reference in each of the Time of Sale
Information and the Offering Memorandum present fairly in all material respects
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the consolidated results of their operations and the
consolidated changes in their cash flows for the periods specified; except as
set forth therein, such financial statements have been prepared in conformity
with generally accepted accounting principles applied on a consistent basis
throughout the periods covered thereby; and the other financial information of
the Company and its subsidiaries included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum has been derived
from the accounting records of the Company and its subsidiaries and presents
fairly in all material respects the information shown thereby.

 

-4-



--------------------------------------------------------------------------------

(e)    No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Offering Memorandum, since the date of the most recent
financial statements of the Company included or incorporated by reference in
each of the Time of Sale Information and the Offering Memorandum (i) there has
been no change, nor any development or event involving a prospective change, in
the condition (financial or otherwise), results of operations, business or
properties of the Company and its subsidiaries, taken as a whole, that is
material and adverse and (ii) there has been no material adverse change in the
capital stock (other than the issuance of the shares of common stock, options or
restricted stock units to purchase or acquire shares of common stock granted
under, or contracts or commitments pursuant to, the Company’s previous or
currently existing stock option, employee stock purchase and other similar
officer, director or employee benefit plans or the issuance of the common stock
upon the exercise of outstanding options and warrants) or long-term indebtedness
of the Company and its subsidiaries, taken as a whole.

(f)    Organization and Good Standing. The Company and each “significant
subsidiary” (as defined in Rule 1-02(w) of Regulation S-X promulgated under the
Exchange Act, a “Significant Subsidiary”) of the Company has been duly organized
and is validly existing and in good standing under the laws of its respective
jurisdictions of organization, is duly qualified to do business and is in good
standing in each jurisdiction in which its respective ownership or lease of
property or the conduct of its respective businesses as currently conducted
requires such qualification, and has all power and authority necessary to own or
hold its respective properties and to conduct the businesses in which it is
currently engaged, except where the failure to be so qualified, in good standing
or have such power or authority would not, individually or in the aggregate,
have a material adverse effect on the business, property or financial condition
of the Company and its subsidiaries, taken as a whole or on the performance by
the Company of its obligations under this Agreement, the Euro Notes Indenture
and the Securities (a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any Significant Subsidiary other than the
entities listed in Schedule 2 to this Agreement.

(g)    Capitalization. The Company has the capitalization as set forth in each
of the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization.”

(h)    The Euro Notes Indenture. The Company has the requisite power and
authority to execute and deliver the Euro Notes Indenture and perform its
obligations thereunder; and all action required to be taken for the execution
and delivery of the Euro Notes Indenture and the consummation of the
transactions contemplated thereby by the Company has been duly and validly taken
by the Company on the date hereof. The Euro Notes Indenture has been duly
authorized by the Company and, when duly executed and delivered in accordance
with its terms by each of the parties thereto, will constitute a valid and
legally binding agreement of the Company enforceable against the Company in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability including principles of good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or equity) (collectively, the “Enforceability Exceptions”).

(i)    The Securities. The Company has the requisite power and authority to
execute and deliver the Securities and perform its obligations thereunder; and
all action required to be taken for the execution and delivery of the Securities
and the consummation of the transactions contemplated thereby by the Company has
been duly and validly taken by the Company on the date hereof. The Securities
have been duly authorized by the Company and, when duly executed,

 

-5-



--------------------------------------------------------------------------------

authenticated, issued and delivered as provided in the Euro Notes Indenture and
paid for as provided herein, will be duly and validly issued and outstanding and
will constitute valid and legally binding obligations of the Company enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the Euro
Notes Indenture.

(j)    Purchase Agreement. The Company has the requisite power and authority to
execute and deliver this Agreement and perform its obligations hereunder; and
all action required to be taken for the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby by the Company has
been duly and validly taken by the Company on the date hereof. This Agreement
has been duly authorized, executed and delivered by the Company.

(k)    Descriptions of the Transaction Documents. Each of this Agreement, the
Securities and the Euro Notes Indenture (collectively, the “Transaction
Documents”) conforms in all material respects to the description thereof
contained in each of the Time of Sale Information and the Offering Memorandum.

(l)    No Conflicts. The execution, delivery and performance by the Company of
each of the Transaction Documents, the issuance and sale of the Securities and
compliance by the Company with the terms thereof and the consummation of the
transactions contemplated by the Transaction Documents will not (i) conflict
with or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument binding upon the Company or any of
its Significant Subsidiaries, (ii) result in any violation of the provisions of
the charter or by-laws or similar organization documents of the Company or any
of its Significant Subsidiaries or (iii) assuming the accuracy of the
representations and warranties of the Initial Purchasers contained herein and
their compliance with their agreements contained herein, result in the violation
of any applicable law or statute order, rule or regulation of any court or
arbitrator or governmental or regulatory authority having jurisdiction over the
Company or any of its Significant Subsidiaries or any of their properties,
except in the case of clauses (i) and (iii) above, for any such conflict,
breach, violation or default that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(m)    No Consents Required. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained herein and their compliance with
their agreements contained herein, no consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required on the part of the Company for the
execution, delivery and performance by the Company of each of the Transaction
Documents, the issuance and sale of the Securities and compliance by the Company
with the terms thereof and the consummation of the transactions contemplated by
the Transaction Documents, except for (i) such consents, approvals,
authorizations, orders and registrations or qualifications as have been
obtained, (ii) such consents, approvals, authorizations, orders and
registrations or qualifications as may be required under applicable state and
foreign securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, (iii) such consents, approvals,
authorizations, orders and registrations or qualifications under the rules and
regulations of The International Stock Exchange (previously known as the Channel
Islands Stock Exchange) with respect to the listing thereon of the Securities,
(iv) such consents, approvals, authorizations, orders and registrations or
qualifications as are expressly contemplated by the Transaction Documents or
(v) in each case, where the failure to obtain such consents, approvals,
authorizations, orders and registrations or qualifications, individually or in
the aggregate, would not have a Material Adverse Effect on the offering of the
Securities.

 

-6-



--------------------------------------------------------------------------------

(n)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is a party or to which any property of the Company or any of its
subsidiaries is, to the knowledge of the Company, the subject that, individually
or in the aggregate, would reasonably be expected to have a Material Adverse
Effect; and to the Company’s knowledge, no such Actions are threatened or
contemplated by any governmental or regulatory authority.

(o)    Independent Accountants. Ernst & Young LLP, who has certified certain
financial statements of the Company and its subsidiaries, are independent public
accountants with respect to the Company and its subsidiaries within the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(p)    Title to Intellectual Property. Except as would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect or
as set forth in the Time of Sale Information and the Offering Memorandum:
(i) the Company and its Significant Subsidiaries own or possess adequate rights
to use all material patents, patent applications, trademarks, service marks,
trade names, trademark registrations, service mark registrations, copyrights,
licenses and know-how (including trade secrets) and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures,
necessary for the conduct of their respective businesses; and (ii) the conduct
of their respective businesses will not infringe, violate or conflict in any
material respect with any such rights of others, and the Company and its
Significant Subsidiaries have not received any notice of any claim of
infringement or violation of or conflict with any such rights of others.

(q)    Investment Company Act. The Company is not, and after giving effect to
the offering and sale of the Securities and the application of the proceeds
thereof as described in each of the Time of Sale Information and the Offering
Memorandum will not be an “investment company” or an entity “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations of the Commission thereunder
(collectively, the “Investment Company Act”).

(r)    Taxes. Except, in each case, for (i) any such taxes or tax deficiencies
that are currently being contested in good faith by appropriate proceedings and
for which the Company has established adequate reserves in accordance with
generally accepted accounting principles or (ii) would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect,
(1) the Company and its Significant Subsidiaries have paid all federal, state,
local and foreign taxes (including any interest and penalties) and filed all tax
returns required to be paid or filed through the date hereof and (2) there is no
tax deficiency that has been, or could reasonably be expected to be, asserted
against the Company or any of its Significant Subsidiaries or any of their
respective properties or assets. There are no stamp or other issuance or
transfer taxes or duties or similar fees or charges required to be paid under
the laws of the United States or any political subdivision thereof in connection
with the execution and delivery of this Agreement or the issuance by the Company
of the Securities.

 

-7-



--------------------------------------------------------------------------------

(s)    Licenses and Permits. The Company and its Significant Subsidiaries
possess all licenses, certificates, permits and other authorizations issued by
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary to conduct their respective businesses, and
neither the Company nor any of its Significant Subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization except, in each case with respect to any license, certificate,
permit or authorization, where any such failure to possess, revocation or
modification would not reasonably be expected, individually or in the aggregate,
to have a Material Adverse Effect.

(t)    Compliance With Environmental Laws. (i) The Company and its Significant
Subsidiaries (x) are in compliance with any and all applicable federal, state,
local and foreign laws, rules, regulations, requirements, decisions and orders
relating to the protection of human health or safety, the environment, natural
resources, hazardous or toxic substances or wastes, pollutants or contaminants
(collectively, “Environmental Laws”), (y) have received and are in compliance
with all permits, licenses, certificates or other authorizations or approvals
required of them under applicable Environmental Laws to conduct their respective
businesses, and (z) have not received notice of any actual or potential
liability under or relating to any Environmental Laws, including for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, and have no knowledge of any
event or condition that would reasonably be expected to result in any such
notice, and (ii) there are no costs or liabilities associated with Environmental
Laws of or relating to the Company or any of its Significant Subsidiaries;
except in the case of each of (i) and (ii) above, for any such failure to
comply, or failure to receive required permits, licenses or approvals, or cost
or liability, as would not, individually or in the aggregate, have a Material
Adverse Effect. Except as described in each of the Time of Sale Information and
the Offering Memorandum, (x) there are no proceedings that are pending, or that
are known by the Company to be contemplated, against the Company or any of its
Significant Subsidiaries under any Environmental Laws in which a governmental
entity is also a party, other than such proceedings regarding which it is
reasonably believed no monetary sanctions of $5.0 million or more will be
imposed on the Company or any of its Significant Subsidiaries and (y) the
Company and its Significant Subsidiaries are not aware of any noncompliance by
them with Environmental Laws, or liabilities or other obligations of them under
Environmental Laws or laws concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that could reasonably be expected to have a Material
Adverse Effect.

(u)    Compliance With ERISA. Except as disclosed in each of the Time of Sale
Information and Offering Memorandum or as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (i) each
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), for which the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to ERISA and the Code; (ii) no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred with respect to any Plan excluding transactions effected
pursuant to a statutory or administrative exemption; (iii) for each Plan that is
subject to the funding rules of Section 412 of the Code or Section 302 of ERISA,
no failure to satisfy the minimum funding standards under Section 412 of the
Code or Section 302 of ERISA, whether or not waived, has occurred or is
reasonably expected to occur; (iv) no “reportable event” (within the meaning of
Section 4043(c) of ERISA) has occurred or is reasonably expected to occur; and
(v) neither the Company nor any member of the Controlled Group has incurred any
liability under Title IV of

 

-8-



--------------------------------------------------------------------------------

ERISA (other than contributions to the Plan or premiums to the Pension Benefit
Guarantee Corporation, in the ordinary course and without default) in respect of
a Plan (including a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA.

(v)    Disclosure Controls. The Company maintains an effective system of
“disclosure controls and procedures” (as defined in Rule 13a-15(e) of the
Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company has carried out evaluations of the effectiveness of its
disclosure controls and procedures as required by Rule 13a-15 of the Exchange
Act.

(w)    Accounting Controls. The Company maintains systems of “internal control
over financial reporting” (as defined in Rule 13a-15(f) of the Exchange Act)
that comply with the requirements of the Exchange Act and have been designed by,
or under the supervision of, its principal executive and principal financial
officers, or persons performing similar functions, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles. The Company maintains internal accounting
controls sufficient to provide reasonable assurance that (i) the maintenance of
records is in reasonable detail that accurately and fairly reflects the
transactions and disposition of assets; (ii) transactions are recorded as
necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and receipts and expenditures are being
made only in accordance with the authorizations of management and directors;
(iii) regarding prevention or timely detection of unauthorized acquisitions, the
use or disposition of the Company’s assets that could have a material effect on
financial statements; and (iv) interactive data in eXtensbile Business Reporting
Language included or incorporated by reference in each of the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum is
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. Except as disclosed in each of the Time of Sale Information and the
Offering Memorandum, there are no material weaknesses or significant
deficiencies in the Company’s internal controls.

(x)    No Unlawful Payments. Neither the Company nor any of its subsidiaries or
affiliates, nor any director, officer, or employee of the Company or any of its
subsidiaries, nor, to the Company’s knowledge, any agent, affiliate,
representative or other person associated with or acting on behalf of the
Company or any of its subsidiaries or affiliates, has (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expense relating to political activity; (ii) made or taken an act in furtherance
of an offer, promise or authorization of any direct or indirect unlawful payment
or benefit to any foreign or domestic government official or employee, including
of any government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office; (iii) violated or is in violation of any provision of the
Foreign Corrupt Practices Act of 1977, as amended, or any applicable law or
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions, or committed an offence
under the Bribery Act 2010 of the United Kingdom, or any other applicable
anti-bribery or anti-corruption law; or (iv) made, offered, agreed, requested or
taken an act in furtherance of any unlawful bribe or other unlawful benefit,
including, without limitation, any rebate, payoff, influence payment, kickback
or other unlawful or improper payment or benefit. The Company

 

-9-



--------------------------------------------------------------------------------

and its subsidiaries and affiliates have conducted their businesses in
compliance with applicable anti-corruption laws and have instituted, maintain
and enforce and will continue to maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws and with the representation and warranty contained herein.

(y)    Compliance with Money Laundering Laws. The operations of the Company and
its subsidiaries are and have been conducted at all times in compliance with all
applicable financial recordkeeping and reporting requirements, including those
of the Bank Secrecy Act, as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the applicable anti-money
laundering statutes of jurisdictions where the Company and its subsidiaries
conduct business, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Anti-Money Laundering Laws”), and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the best knowledge of the Company, threatened.

(z)    No Conflicts with Sanctions Laws. (i) Neither the Company nor any of its
subsidiaries, nor any director, officer, or employee thereof, nor, to the
Company’s knowledge, any agent, affiliate or representative of the Company or
any of its subsidiaries, is an individual or entity (“Person”) that is, or is
owned or controlled by a Person that is:

(A)    the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”) , the United
Nations Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor

(B)    located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Crimea, Cuba, Iran, North
Korea and Syria).

(ii)    The Company represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

(A)    except as detailed in Schedule 3, to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or

(B)    in any manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise).

(iii)    Except as detailed in Schedule 3, for the past 5 years, the Company and
its subsidiaries have not knowingly engaged in, are not now knowingly engaged
in, and will not engage in, any dealings or transactions with any Person, or in
any country or territory, that at the time of the dealing or transaction is or
was the subject of Sanctions.

 

-10-



--------------------------------------------------------------------------------

(aa)    Solvency. On and immediately after the Closing Date, the Company (after
giving effect to the issuance and sale of the Securities and the other
transactions related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Company is not less than the total amount required to pay the
probable liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured; (ii) the
Company is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities as contemplated by this Agreement, the Time
of Sale Information and the Offering Memorandum, the Company is not incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; and (iv) the Company is not engaged in any business or transaction, and
does not propose to engage in any business or transaction, for which its
property would constitute unreasonably small capital.

(bb)    No Restrictions on Subsidiaries. Except as is not material to the
Company’s ability to make payments on the Securities when due, no subsidiary of
the Company is currently prohibited, directly or indirectly, under any agreement
or other instrument to which it is a party or is subject, from paying any
dividends to the Company, from making any other distribution on the subsidiary’s
capital stock or similar ownership interest, from repaying to the Company any
loans or advances to the subsidiary from the Company or from transferring any of
such subsidiary’s properties or assets to the Company, except for any such
restrictions that will be permitted by the Euro Notes Indenture.

(cc)    No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(dd)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Preliminary Offering Memorandum
and the Offering Memorandum, as of its respective date, contains or will contain
all the information that, if requested by a prospective purchaser of the
Securities, would be required to be provided to such prospective purchaser
pursuant to Rule 144A(d)(4) under the Securities Act.

(ee)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.

(ff)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates (as defined in Rule 501 (b) of Regulation D) or any
other person acting on its or their behalf (other than the Initial Purchasers or
persons acting on their behalf, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

-11-



--------------------------------------------------------------------------------

(gg)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchasers contained in Section 1(b) (including
Annex C hereto) and their compliance with their agreements set forth herein, it
is not necessary, in connection with the issuance and sale of the Securities to
the Initial Purchasers and the offer, resale and delivery of the Securities by
the Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or to qualify the Euro Notes Indenture under the Trust
Indenture Act of 1939, as amended.

(hh)    No Stabilization. The Company has not taken, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(ii)    Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the Time of
Sale Information and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.

(jj)    Sarbanes-Oxley Act: There is and has been no failure on the part of the
Company or any of the Company’s directors or officers, in their capacities as
such to comply in all material respects with any provision of the Sarbanes-Oxley
Act of 2002, as amended, and the rules and regulations promulgated in connection
therewith (the “Sarbanes-Oxley Act”), including Section 402 related to loans and
Sections 302 and 906 related to certifications.

(kk)    Interactive Data. The interactive data in eXtensbile Business Reporting
Language included or incorporated by reference in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

(ll)    Exchange Listing. Application has been made by the Company for the
Securities to be admitted to the official list of the Exchange and admitted to
trading on the Exchange.

(mm)    Compliance with FSMA. Neither the Company nor any of its subsidiaries
has distributed and, prior to the later to occur of (i) the Closing Date and
(ii) the completion of the distribution of the Securities, will distribute any
material in connection with the offering and sale of the Securities other than
the Time of Sale Information or the Offering Memorandum or other materials, if
any, permitted by the Securities Act and the U.K. Financial Services and Markets
Act 2000 (“FSMA”), or regulations promulgated pursuant to the Securities Act or
FSMA, and approved by the parties to this Agreement, or required to be
distributed by Nasdaq Global Select Market or the Exchange.

(nn)    Concurrent Agreement. The Dollar Purchase Agreement has been executed by
the Company on the date hereof concurrently with the execution of this
Agreement.

 

-12-



--------------------------------------------------------------------------------

4.    Further Agreements of the Company. The Company covenants and agrees with
each Initial Purchaser that:

(a)    Delivery of Copies. Until the earlier to occur of (i) the completion of
the initial resale of the Securities by the Initial Purchasers and (ii) the one
year anniversary of the Closing Date, the Company will deliver, without charge,
to the Initial Purchasers as many copies of the Preliminary Offering Memorandum,
any other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b)    Offering Memorandum, Amendments or Supplements. During the period
beginning the date hereof and the ending upon the earlier to occur of (i) the
completion of the initial resale of the Securities by the Initial Purchasers and
(ii) the one year anniversary of the Closing Date, before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects; provided, however, that the Representative
shall not object to any such filing if the Company obtains advice of outside
counsel that such filing is required under the rules and regulations of the
Securities Act or Exchange Act; provided further that the Company shall have the
right to file with the Commission any report required to be filed by the Company
under the Exchange Act (based on the advice of the Company’s internal or
external counsel) no later than the time period required by the Exchange Act.

(c)    Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d)    Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Securities as a result of which any of
the Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum as then amended or supplemented would include any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances existing when such Time of
Sale Information, Issuer Written Communication or the Offering Memorandum is
delivered to a purchaser, not misleading; and (iii) of the receipt by the
Company of any notice with respect to any suspension of the qualification of the
Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
suspending any such qualification of the Securities and, if any such order is
issued, will use commercially reasonable efforts to obtain as soon as possible
the withdrawal thereof.

(e)    Time of Sale Information. If at any time prior to the Closing Date
(i) any event shall occur or condition shall exist as a result of which any of
the Time of Sale Information as then amended or supplemented would include any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the

 

-13-



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading or (ii) it is necessary
to amend or supplement any of the Time of Sale Information to comply with
applicable law, the Company will promptly notify the Initial Purchasers thereof
and forthwith prepare and, subject to paragraph (b) above, furnish to the
Initial Purchasers such amendments or supplements to any of the Time of Sale
Information (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in any of the Time
of Sale Information as so amended or supplemented (including such documents to
be incorporated by reference therein) will not, in light of the circumstances
under which they were made, be misleading or so that any of the Time of Sale
Information will comply with applicable law.

(f)    Ongoing Compliance of the Offering Memorandum. If at any time prior to
the earlier of (i) the completion of the initial resale of the Securities and
(ii) the one year anniversary of the Closing Date, (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with applicable law, the Company
will promptly notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Offering Memorandum (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in the Offering Memorandum as so amended or
supplemented (including such document to be incorporated by reference therein)
will not, in the light of the circumstances existing when the Offering
Memorandum is delivered to a purchaser, be misleading or so that the Offering
Memorandum will comply with applicable law.

(g)    Blue Sky Compliance. The Company will qualify the Securities for offer
and sale under the securities or Blue Sky laws of such jurisdictions (including
Canada) as the Representative shall reasonably request and will continue such
qualifications in effect so long as required for the initial offering and resale
of the Securities by the Initial Purchasers; provided that the Company shall not
be required to (i) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not otherwise so subject.

(h)    Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, the Company will not,
without the prior written consent of the Representative, offer, sell, contract
to sell or otherwise dispose of any debt securities issued or guaranteed by the
Company and having a tenor of more than one year; provided that the foregoing
shall not apply to the sale of Securities under this Agreement or the sale of
the Dollar Notes under the Dollar Purchase Agreement.

(i)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of Proceeds.”

(j)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company will, during any period in which the Company is not
subject to and in compliance with Section 13 or 15(d) of the Exchange Act,
furnish to holders of the Securities and prospective purchasers of the
Securities designated by such holders, upon the request of such holders or such
prospective purchasers, the information required to be delivered pursuant to
Rule 144A(d)(4) under the Securities Act.

 

-14-



--------------------------------------------------------------------------------

(k)    Euroclear and Clearstream. The Company will use commercially reasonable
efforts to assist the Initial Purchasers in arranging for the Securities to be
eligible for clearance and settlement through the facilities of Euroclear and
Clearstream and use its commercially reasonable efforts to maintain such
eligibility for settlement through the facilities of Euroclear and Clearstream
for so long as the Securities are eligible for resale.

(l)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for sales
of Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act or pursuant to any exemption
under the Securities Act that results in such Securities not being “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act.

(m)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchasers and persons acting on their behalf, as to
which no covenant is given) will (i) solicit offers for, or offer or sell, the
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act or
(ii) engage in any directed selling efforts within the meaning of Regulation S,
and all such persons will comply with the offering restrictions requirement of
Regulation S.

(o)    No Stabilization. The Company will not take, directly or indirectly, any
action designed to or that could reasonably be expected to cause or result in
any stabilization or manipulation of the price of the Securities.

(p)    Exchange Listing. The Company will use commercially reasonable efforts
(i) to cause the Securities to be admitted to the official list of the Exchange
and admitted to trading on the Exchange as soon as reasonably practicable after
the date hereof; and (ii) maintain such listing for as long as any of the
Securities are outstanding; provided that the Company shall not be required to
maintain such listing if doing so would (1) require preparation of financial
statements in accordance with standards other than those accounting principles
generally accepted in the United States, (2) require preparation of any
financial statements other than those the Company is required to file with the
Commission pursuant to United States federal securities laws, (3) as a result of
disclosure of information by the Company in connection with such listing
pursuant to applicable law or listing requirements, require the Company to
publicly disclose or file with the Commission such information, which
information the Company is not otherwise required to publicly disclose or file
under applicable United States federal securities laws, as reasonably determined
by the Company, or (4) otherwise become unduly burdensome, as reasonably
determined by the Company. If the Securities cease to be listed on the Exchange,
the Company shall use commercially reasonable efforts to promptly list such
Securities on a “recognised stock exchange” as defined in Section 1005(1) of the
Income Tax Act 2007 of the United Kingdom and to maintain such listing on such
an exchange for so long as any of the Securities are outstanding, in each case,
subject to the proviso in the immediately foregoing sentence.

 

-15-



--------------------------------------------------------------------------------

(q)    Payments. All payments made by the Company under this Agreement shall be
exclusive of any value added tax or any other tax of a similar nature (“VAT”)
which is chargeable thereon and if any VAT is or becomes chargeable in respect
of any such payment, the Company shall pay in addition the amount of such VAT
(at the same time and in the same manner as the payment to which such VAT
relates). For the avoidance of doubt, all amounts charged by the Initial
Purchasers or for which the Initial Purchasers are to be reimbursed will be
invoiced and payable together with VAT, where applicable. In case VAT has been
charged in respect of any cost, charge or expense incurred by the Initial
Purchasers and for which the Initial Purchasers are to be reimbursed, the
Company shall be obligated to reimburse the Initial Purchasers for such VAT.

5.    Certain Agreements of the Initial Purchasers. Each Initial Purchaser
hereby represents and agrees that it has not and will not use, authorize use of,
refer to, or participate in the planning for use of, any written communication
that constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or (b)
“issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
above (including any electronic road show), (iv) any written communication
prepared by such Initial Purchaser and approved by the Company in advance in
writing or (v) any written communication relating to or that contains the terms
of the Securities and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6.    Conditions of Initial Purchasers’ Obligations. The obligation of each
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance in all material respects by the Company of its
covenants and other obligations hereunder and to the following additional
conditions:

(a)    Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct on the date hereof and on and
as of the Closing Date; and the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement shall be true and
correct on and as of the Closing Date.

(b)    No Downgrade. Subsequent to the earlier of (A) the Time of Sale and
(B) the execution and delivery of this Agreement, (i) no downgrading shall have
occurred in the rating accorded the Company or any of its subsidiaries, the
Securities or any other debt or preferred stock issued or guaranteed by the
Company or any of its subsidiaries by any “nationally recognized statistical
rating organization”, registered under Section 15E of the Exchange Act; and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, or has changed its outlook with respect to, its rating
of the Securities or of any other debt securities or preferred stock issued or
guaranteed by the Company or any of its subsidiaries (other than an announcement
with positive implications of a possible upgrading).

(c)    No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in

 

-16-



--------------------------------------------------------------------------------

the reasonable judgment of the Representative makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

(d)    Officer’s Certificate. The Representative shall have received on and as
of the Closing Date a certificate of an executive officer of the Company who has
specific knowledge of the Company’s financial matters and is reasonably
satisfactory to the Representative (i) confirming that such officer has reviewed
the Time of Sale Information and the Offering Memorandum and, to the knowledge
of such officer, the representations set forth in Sections 3(a) and 3(b) hereof
are true and correct, (ii) confirming that the other representations and
warranties of the Company in this Agreement are true and correct and that the
Company has complied in all material respects with all agreements and satisfied
all conditions on their part to be performed or satisfied hereunder at or prior
to the Closing Date and (iii) to the effect set forth in paragraphs (b) and (c)
above.

(e)    Comfort Letters. On the date of this Agreement and on the Closing Date,
Ernst & Young LLP shall have furnished to the Representative, at the request of
the Company, a letter, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to underwriters with
respect to the financial statements and certain financial information contained
or incorporated by reference in each of the Time of Sale Information and the
Offering Memorandum; provided that the letter delivered on the Closing Date
shall use a “cut-off” date no more than three business days prior to the Closing
Date.

(f)    Opinion and 10b-5 Statement of Counsel for the Company. Wilson Sonsini
Goodrich & Rosati, Professional Corporation, counsel for the Company, shall have
furnished to the Representative, at the request of the Company, their written
opinion and 10b-5 statement, dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representative,
substantially to the effect set forth in Annex D hereto.

(g)    Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement of Cahill Gordon & Reindel LLP, counsel for the Initial
Purchasers, with respect to such matters as the Representative may reasonably
request, and such counsel shall have received such documents and information as
they may reasonably request to enable them to pass upon such matters.

(h)    No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities; and no
injunction or order of any federal, state or foreign court shall have been
issued that would, as of the Closing Date, prevent the issuance or sale of the
Securities.

(i)    Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company in its
jurisdiction of organization and its good standing in such other jurisdictions
as the Representative may reasonably request, in each case in writing or any
standard form of telecommunication, from the appropriate governmental
authorities of such jurisdictions.

 

-17-



--------------------------------------------------------------------------------

(j)    Euroclear and Clearstream. The Securities shall be eligible for clearance
and settlement through the facilities of Euroclear and Clearstream.

(k)    Euro Notes Indenture and Securities. The Euro Notes Indenture shall have
been duly executed and delivered by a duly authorized officer of the Company and
the Trustee, and the Securities shall have been duly executed and delivered by a
duly authorized officer of the Company and, immediately following the payment
for the Securities pursuant to Section 2(b), duly authenticated by the Trustee.

(l)    Appointment of Agents. The Company shall have appointed a paying agent
and registrar in London under the Euro Notes Indenture.

(m)    Additional Documents. On or prior to the Closing Date, the Company shall
have furnished to the Representative such further certificates and documents as
the Representative may reasonably request.

(n)    Transaction Consummated Substantially Concurrently. The Dollar Notes
shall be issued substantially concurrently with the issuance of the Securities.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7.    Indemnification and Contribution.

(a)    Indemnification of the Initial Purchasers. The Company agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors
and officers and each person, if any, who controls such Initial Purchaser within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act, from and against any and all losses, claims, damages and liabilities
(including, without limitation, reasonable legal fees and other reasonable
expenses incurred in connection with any suit, action or proceeding or any claim
asserted, as such fees and expenses are incurred), joint or several, that arise
out of, or are based upon, any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Offering Memorandum, any of the other
Time of Sale Information, any Issuer Written Communication or the Offering
Memorandum (or any amendment or supplement thereto) or any omission or alleged
omission to state therein a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case except insofar as such losses, claims,
damages or liabilities (including such legal fees and expenses) arise out of, or
are based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b)    Indemnification of the Company. Each Initial Purchaser agrees, severally
and not jointly, to indemnify and hold harmless the Company and its directors
and officers and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities (including, without
limitation, reasonable legal fees and other reasonable expenses incurred in a
connection with any suit, action or proceeding or any claim asserted, as such
fees and expenses are incurred) that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to such Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representative expressly for use in the Preliminary Offering Memorandum, any of
the other Time of

 

-18-



--------------------------------------------------------------------------------

Sale Information, any Issuer Written Communication or the Offering Memorandum
(or any amendment or supplement thereto), it being understood and agreed that
the only such information consists of the following: the eighth sentence of the
ninth paragraph and the tenth paragraph, each under the heading “Plan of
Distribution” in the Preliminary Offering Memorandum and the Offering
Memorandum.

(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless (i) the
Indemnifying Person and the Indemnified Person shall have mutually agreed to the
contrary; (ii) the Indemnifying Person has failed within a reasonable time to
retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such fees and expenses shall be reimbursed as they are incurred.
Any such separate firm for any Initial Purchaser, its affiliates, directors and
officers and any control persons of such Initial Purchaser shall be designated
in writing by Morgan Stanley & Co. International plc and any such separate firm
for the Company, its directors and officers and any control persons of the
Company shall be designated in writing by the Company. The Indemnifying Person
shall not be liable for any settlement of any proceeding effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. No Indemnifying Person shall, without the written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnification could have been sought hereunder by such
Indemnified Person, unless such settlement (x) includes an unconditional release
of such Indemnified Person, in form and substance reasonably satisfactory to
such Indemnified Person, from all liability on claims that are the subject
matter of such proceeding and (y) does not include any statement as to or any
admission of fault, culpability or a failure to act by or on behalf of any
Indemnified Person.

(d)    Contribution. If the indemnification provided for in paragraph (a) or (b)
above is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such

 

-19-



--------------------------------------------------------------------------------

Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company on the one hand and the Initial Purchasers on
the other from the offering of the Securities or (ii) if the allocation provided
by clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company on the one hand and the Initial
Purchasers on the other in connection with the statements or omissions that
resulted in such losses, claims, damages or liabilities, as well as any other
relevant equitable considerations. The relative benefits received by the Company
on the one hand and the Initial Purchasers on the other shall be deemed to be in
the same respective proportions as the net proceeds (before deducting expenses)
received by the Company from the sale of the Securities and the total discounts
and commissions received by the Initial Purchasers in connection therewith, as
provided in this Agreement, bear to the aggregate offering price of the
Securities. The relative fault of the Company on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Initial Purchasers and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.

(e)    Limitation on Liability. The Company and the Initial Purchasers agree
that it would not be just and equitable if contribution pursuant to this
Section 7 were determined by pro rata allocation (even if the Initial Purchasers
were treated as one entity for such purpose) or by any other method of
allocation that does not take account of the equitable considerations referred
to in paragraph (d) above. The amount paid or payable by an Indemnified Person
as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any reasonable legal or other reasonable expenses incurred by such
Indemnified Person in connection with any such action or claim. Notwithstanding
the provisions of this Section 7, in no event shall an Initial Purchaser be
required to contribute any amount in excess of the amount by which the total
discounts and commissions received by such Initial Purchaser with respect to the
offering of the Securities exceeds the amount of any damages that such Initial
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
pursuant to this Section 7 are several in proportion to their respective
purchase obligations hereunder and not joint.

(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8.    Termination. This Agreement may be terminated in the absolute discretion
of the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange, the Nasdaq Global Select Market, the London Stock Exchange or the The
International Stock Exchange; (ii) trading of any securities issued or
guaranteed by the Company shall have been suspended on any exchange or in any
over-the-counter market; (iii) a general moratorium on commercial banking
activities shall have been declared by U.S. federal or New York State
authorities or by the competent governmental or regulatory authorities in the
United Kingdom or the European Union; or (iv) there shall have occurred any
outbreak or escalation of hostilities or any change in financial markets or any
calamity or crisis, either within or outside the United States, the United
Kingdom or the European Union, that, in the judgment of the Representative, is
material and adverse and makes it impracticable or inadvisable to proceed with
the offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

 

-20-



--------------------------------------------------------------------------------

9.    Defaulting Initial Purchaser.

(a)    If, on the Closing Date, any Initial Purchaser defaults on its obligation
to purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c)    If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company, except that the Company will continue to be liable for the payment
of expenses as set forth in Section 10 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to the Company or any non-defaulting Initial Purchaser
for damages caused by its default.

10.    Payment of Expenses.

(a)    Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company agrees to pay or cause
to be paid all costs and expenses incident to the performance of its obligations
hereunder, including without limitation, (i) the costs incident to the
authorization, issuance, sale, preparation and delivery of the Securities and
any taxes payable thereon; (ii)

 

-21-



--------------------------------------------------------------------------------

the costs incident to the preparation and printing of the Preliminary Offering
Memorandum, any other Time of Sale Information, any Issuer Written Communication
and the Offering Memorandum (including any amendment or supplement thereto) and
the distribution thereof; (iii) the costs of reproducing and distributing each
of the Transaction Documents; (iv) the reasonable fees and expenses of the
Company’s counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions (including Canada) as the Representative may designate and the
preparation, printing and distribution of a Blue Sky Memorandum (including the
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for rating the Securities; (vii) the fees and
expenses of the Trustee and any paying agent (including related fees and
expenses of any counsel to such parties as may be agreed by the Company, the
Trustee, and the paying agent); (viii) all expenses and application fees
incurred in connection with the application for the approval of the Securities
for book-entry transfer by Euroclear and Clearstream; (ix) any cost incurred in
connection with listing the Securities on the The International Stock Exchange;
and (x) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors (except that, subject to Section 10(b), the
Initial Purchasers shall pay 100% of the cost of any aircraft used in connection
with the “road show”).

(b)    If (i) this Agreement is terminated pursuant to Section 8 (other than as
the result of an event of the type described in Section 8(i)), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchasers or (iii) the Initial Purchasers decline to purchase the Securities
for any reason permitted under this Agreement, the Company agrees to reimburse
the Initial Purchasers for all out-of-pocket costs and expenses (including the
reasonable fees and expenses of their counsel and the full cost of any aircraft
used in connection with the “road show”)) reasonably incurred by the Initial
Purchasers in connection with this Agreement and the offering contemplated
hereby.

11.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto, and to the benefit of the
indemnified parties referred to in Section 7 hereof, and in each case their
respective successors. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein. No
purchaser of Securities from any Initial Purchaser shall be deemed to be a
successor merely by reason of such purchase.

12.    Survival. The respective indemnities, rights of contribution,
representations, warranties (it being understood that such representations and
warranties are made only as of the date hereof and as of the date of any
officer’s certificate delivered pursuant to Section 6(d)) and agreements of the
Company and the Initial Purchasers contained in this Agreement or made by or on
behalf of the Company or the Initial Purchasers pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company or the Initial Purchasers.

13.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City, London or the Channel Islands; (c) the term “Exchange Act” means the
Securities Exchange Act of 1934, as amended; (d) the term “subsidiary” has the
meaning set forth in Rule 405 under the Securities Act; and (e) the term
“written communication” has the meaning set forth in Rule 405 under the
Securities Act.

14.    Compliance with USA Patriot Act. In accordance with the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are

 

-22-



--------------------------------------------------------------------------------

required to obtain, verify and record information that identifies their
respective clients, including the Company, which information may include the
name and address of their respective clients, as well as other information that
will allow the Initial Purchasers to properly identify their respective clients.

15.    Recognition of the U.S. Special Resolution Regimes.

(a)    In the event that any Initial Purchaser that is a Covered Entity becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer
from such Initial Purchaser of this Agreement, and any interest and obligation
in or under this Agreement, will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if this Agreement,
and any such interest and obligation, were governed by the laws of the United
States or a state of the United States.

(b)    In the event that any Initial Purchaser that is a Covered Entity or a BHC
Act Affiliate of such Initial Purchaser becomes subject to a proceeding under a
U.S. Special Resolution Regime, Default Rights under this Agreement that may be
exercised against such Initial Purchaser are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if this Agreement were governed by the laws of the
United States or a state of the United States.

For purposes of this Section 15:

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

“Covered Entity” means any of the following:

(i)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);

(ii)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or

(iii)    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

16.    Agreement and Acknowledgment with Respect to the Exercise of Bail-in
Powers. Notwithstanding any other term of this Agreement or any other
agreements, arrangements or understandings between any Initial Purchaser and any
other party to this Agreement, each of the other parties to this Agreement
acknowledges and accepts and agrees to be bound by:

(a)    the effect of the exercise of Bail-in Powers by the Relevant Resolution
Authority in relation to any BRRD Liability of an Initial Purchaser (the
“Relevant BRRD Party”) to such other party

 

-23-



--------------------------------------------------------------------------------

under this Agreement, that (without limitation) may include and result in any of
the following, or some combination thereof:

(i)    the reduction of all, or a portion, of the BRRD Liability or outstanding
amounts due thereon;

(ii)    the conversion of all, or a portion, of the BRRD Liability into shares,
other securities or other obligations of the Relevant BRRD Party or another
person, and the issue to or conferral on such other party to this Agreement of
such shares, securities or obligations;

(iii)    the cancellation of the BRRD Liability; and

(iv)    the amendment or alteration of any interest, if applicable, thereon, or
the dates on which any payments are due, including by suspending payment for a
temporary period; and

(b)    the variation of the terms of this Agreement, as deemed necessary by the
Relevant Resolution Authority, to give effect to the exercise of Bail-in Powers
by the Relevant Resolution Authority.

For purposes of this Section 16:

“Bail-in Legislation” means in relation to a member state of the European
Economic Area which has implemented, or which at any time implements, the BRRD,
the relevant implementing law, regulation, rule or requirement as described in
the EU Bail-in Legislation Schedule from time to time;

“Bail-in Powers” means any Write-down and Conversion Powers as defined in
relation to the relevant Bail-in Legislation;

“BRRD” means Directive 2014/59/EU establishing a framework for the recovery and
resolution of credit institutions and investment firms;

“BRRD Liability” has the same meaning as in such laws, regulations, rules or
requirements implementing the BRRD under the applicable Bail-in Legislation;

“EU Bail-in Legislation Schedule” means the document described as such, then in
effect, and published by the Loan Market Association (or any successor person)
from time to time at http://www.lma.eu.com/; and

“Relevant Resolution Authority” means the resolution authority with the ability
to exercise any Bail-in Powers in relation to the Relevant BRRD Party.

17.    Acknowledgement Related to Co-manufacturer Responsibilities. Solely for
the purposes of the requirements of Article 9(8) of the MIFID Product Governance
rules under EU Delegated Directive 2017/593 (the “Product Governance Rules”)
regarding the mutual responsibilities of manufacturers under the Product
Governance Rules, Morgan Stanley & Co. International plc, Goldman Sachs & Co.
LLC, J.P. Morgan Securities plc and Deutsche Bank AG, London Branch (each a
“Manufacturer” and together the “Manufacturers”) acknowledges to each other
Manufacturer that it understands the responsibilities conferred upon it under
the Product Governance Rules relating to each of the product approval process,
the target market and the proposed distribution channels as applying to the
Securities and the related information set out in the Offering Memorandum. Wells
Fargo Securities International Limited and the Issuer note the application of
the Product Governance Rules and acknowledge the target market and distribution
channels identified as applying to the Securities by the Manufacturers and the
related information set out in the Offering Memorandum.

 

-24-



--------------------------------------------------------------------------------

18.    Judgment Currency. The Company agrees to indemnify each Initial
Purchaser, its directors, officers, affiliates and each person, if any, who
controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, against any loss incurred by
such Initial Purchaser as a result of any judgment or order being given or made
for any amount due hereunder and such judgment or order being expressed and paid
in a currency (the “judgment currency”) other than U.S. dollars or euros and as
a result of any variation as between (i) the rate of exchange at which the U.S.
dollar or euro amount is converted into the judgment currency for the purpose of
such judgment or order, and (ii) the rate of exchange at which such indemnified
person is able to purchase U.S. dollars or euro with the amount of the judgment
currency actually received by the indemnified person. The foregoing indemnity
shall constitute a separate and independent obligation of the Company and shall
continue in full force and effect notwithstanding any such judgment or order as
aforesaid. The term “rate of exchange” shall include any premiums and costs of
exchange payable in connection with the purchase of, or conversion into, the
relevant currency.

19.    Miscellaneous.

(a)    Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by Morgan Stanley & Co. International plc on behalf of
the Initial Purchasers, and any such action taken by Morgan Stanley & Co.
International plc shall be binding upon the Initial Purchasers.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o Morgan Stanley & Co.
International plc, 25 Cabot Square, London E14 4QA, United Kingdom, Attention:
High Yield Syndicate Desk, with a copy to the Legal Department. Notices to the
Company shall be given to it at Netflix, Inc., 100 Winchester Circle, Los Gatos,
California 95032 (fax: (408) 317-0414); Attention: Spencer Neumann with a copy
to Wilson Sonsini Goodrich Rosati, Professional Corporation, 650 Page Mill Road,
Palo Alto, California 94304 (fax: (650) 493-6811); Attention: John A. Fore.

(c)    Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d)    Waiver of Jury Trial. Each of the parties hereto hereby waives any right
to trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(e)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication or
electronic .pdf transmission), each of which shall be an original and all of
which together shall constitute one and the same instrument.

(f)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(g)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.

[Remainder of page intentionally left blank]

 

-25-



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, NETFLIX, INC. By:  

/s/ Spencer Neumann

  Name:   Spencer Neumann   Title:   Chief Financial Officer

 

[Netflix – Signature Page to Euro Purchase Agreement]



--------------------------------------------------------------------------------

Accepted: October 22, 2019 MORGAN STANLEY & CO. INTERNATIONAL PLC   For itself
and on behalf of the   several Initial Purchasers listed   in Schedule 1 hereto.
By:  

/s/ Alyssa Simon

      Authorized Signatory

 

[Netflix – Signature Page to Euro Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal Amount of the
Securities to be Purchased  

Morgan Stanley & Co. International plc

   € 385,000,000  

Goldman Sachs & Co. LLC

   € 242,000,000  

J.P. Morgan Securities plc

   € 165,000,000  

Deutsche Bank AG, London Branch

   € 165,000,000  

Wells Fargo Securities International Limited

   € 143,000,000     

 

 

 

Total

   € 1,100,000,000  



--------------------------------------------------------------------------------

Schedule 2

Netflix Entretenimento Brasil LTDA

Netflix International B.V.

Netflix Studios, LLC

Netflix Global, LLC

Netflix Global Holdings C.V.



--------------------------------------------------------------------------------

Schedule 3

The Company’s streaming services are generally available worldwide, other than
in the People’s Republic of China, Crimea, North Korea and Syria.

The Company held meetings in Cuba in April 2016.



--------------------------------------------------------------------------------

ANNEX A

 

a.

Additional Time of Sale Information

 

  1.

Term sheet containing the terms of the Securities, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

ANNEX B

 

LOGO [g807273g42t09.jpg]

$1,000,000,000 4.875% Senior Notes due 2030

€1,100,000,000 3.625% Senior Notes due 2030

Pricing term sheet dated October 22, 2019 to Preliminary Offering Memorandum
dated October 21, 2019 (the “Preliminary Offering Memorandum”) of Netflix, Inc.
(the “Company”).

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum. The information in this pricing term sheet
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent inconsistent with the
information in the Preliminary Offering Memorandum. Other information (including
financial information) presented in the Preliminary Offering Memorandum is
deemed to have changed to the extent affected by the changes described herein.
Certain terms used herein but not defined shall have the meanings assigned to
them in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction and are being offered only
(1) to persons reasonably believed to be “qualified institutional buyers” as
defined in Rule 144A under the Securities Act and (2) outside the United States
in compliance with Regulation S under the Securities Act.

Change in Offering Size

The total size of the offering has been increased from an aggregate U.S.
dollar-equivalent of $2,000,000,000 to $1,000,000,000 4.875% Senior Notes due
2030 and €1,100,000,000 3.625% Senior Notes due 2030. The proceeds received from
the increase will be used for general corporate purposes. Corresponding changes
will be made where applicable throughout the Preliminary Offering Memorandum.

Terms Applicable to the Dollar Notes and the Euro Notes

 

Issuer:    Netflix, Inc. Guarantees:    The notes generally are not required to
be guaranteed by any subsidiaries. In the future, the notes may be guaranteed on
a senior unsecured basis by certain domestic subsidiaries. Security Description:
   Senior Unsecured Notes Maturity:    June 15, 2030 Interest Payment Dates:   
June 15 and December 15 of each year, commencing June 15, 2020 Record Dates:   
June 1 and December 1 of each year Change of Control:    Offer to purchase at
price of 101% of principal plus accrued interest Trade Date:    October 22, 2019
Settlement Date:    October 25, 2019 (T+3) Distribution:    144A/Regulation S
with no registration rights



--------------------------------------------------------------------------------

Terms Applicable to the Dollar Notes

 

Face:    $1,000,000,000 Coupon:    4.875% Offering Price:    100% plus accrued
interest, if any, from October 25, 2019 Yield to Maturity:    4.875% Spread to
Treasury:    +308 basis points Benchmark:    UST 6.250% due May 2030 Optional
Redemption:    Make-whole call at Treasury Rate plus 50 basis points, prior to
March 15, 2030.    On and after March 15, 2030, at 100% of the principal amount,
plus accrued and unpaid interest, if any. CUSIP:    144A: 64110L AV8    Reg S:
U74079 AQ4 ISIN:    144A: US64110LAV80    Reg S: USU74079AQ46 Joint-Lead and
Bookrunning    Morgan Stanley & Co. LLC Managers:    Goldman Sachs & Co. LLC   
J.P. Morgan Securities LLC    Deutsche Bank Securities Inc.    Wells Fargo
Securities, LLC Denominations/Multiples:    $2,000 x $1,000

 

Terms Applicable to the Euro Notes

 

Face:    €1,100,000,000 Coupon:    3.625% Offering Price:    100% plus accrued
interest, if any, from October 25, 2019 Yield to Maturity:    3.625% Spread to
Bund:    +403 basis points Benchmark:    DBR 6.250% due January 2030



--------------------------------------------------------------------------------

Optional Redemption:    Make-whole call at Comparable German Bund yield plus 50
basis points, prior to March 15, 2030.    On and after March 15, 2030, at 100%
of the principal amount, plus accrued and unpaid interest, if any. Common Code:
   144A: 207282995    Reg S: 207282979 ISIN:    144A: XS2072829950    Reg S:
XS2072829794 Joint-Lead and Bookrunning    Morgan Stanley & Co. International
plc Managers:    Goldman Sachs & Co. LLC    J.P. Morgan Securities plc   
Deutsche Bank AG, London Branch    Wells Fargo Securities International Limited
Denominations/Multiples:    €100,000 x €1,000

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of the notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.

This communication is being distributed only (1) to persons reasonably believed
to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act and (2) outside the United States in compliance with Regulation S
under the Securities Act.

This communication does not constitute an offer to sell the notes and is not a
solicitation of an offer to buy the notes in any jurisdiction where the offer or
sale is not permitted.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent via
Bloomberg or another communication system.



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a)    Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    Such Initial Purchaser has offered and sold the Securities, and will
offer and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii)    None of such Initial Purchaser or any of its affiliates or any other
person acting on its or their behalf has engaged or will engage in any directed
selling efforts with respect to the Securities, and all such persons have
complied and will comply with the offering restrictions requirement of
Regulation S.

(iii)    At or prior to the confirmation of sale of any Securities sold in
reliance on Regulation S, such Initial Purchaser will have sent to each
distributor, dealer or other person receiving a selling concession, fee or other
remuneration that purchases Securities from it during the distribution
compliance period a confirmation or notice to substantially the following
effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv)    Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c)    Each Initial Purchaser, severally and not jointly, represents, warrants
and agrees that:

(i)    it has only communicated or caused to be communicated and will only
communicate or cause to be communicated any invitation or inducement to engage
in investment activity (within the meaning of Section 21 of the United Kingdom
Financial Services and Markets Act 2000 (the “FSMA”)) received by it in
connection with the issue or sale of any Securities in circumstances in which
Section 21(1) of the FSMA does not apply to the Company; and

 

C-1



--------------------------------------------------------------------------------

(ii)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Securities in, from
or otherwise involving the United Kingdom.

(d)    Each Initial Purchaser acknowledges that no action has been or will be
taken by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicity
material relating to the Securities, in any country or jurisdiction where action
for that purpose is required.

(e)    Each Initial Purchaser acknowledges that the Securities are not intended
to be offered, sold or otherwise made available to and should not be offered,
sold or otherwise made available to any retail investor in the European Economic
Area (“EEA”). For these purposes, a retail investor means a person who is one
(or more) of: (i) a retail client as defined in point (11) of Article 4(1) of
Directive 2014/65/EU (as amended, “MiFID II”); or (ii) a customer within the
meaning of Directive 2016/97/EU, where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or
(iii) not a qualified investor as defined in Regulation (EU) 2017/1129 (as
amended, the “Prospectus Regulation”). For these purposes, the expression
“offer” includes the communication in any form and by any means of sufficient
information on the terms of the offer and the Securities to be offered so as to
enable an investor to decide to purchase or subscribe for the Securities.

 

C-2



--------------------------------------------------------------------------------

ANNEX D

 

  1.

The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware with corporate power and
authority to own its properties and conduct its business as described in the
Disclosure Package and the Final Offering Memorandum.

 

  2.

The Company is duly qualified as a foreign corporation for the transaction of
business and is in good standing in the State of California.

 

  3.

The Company has all requisite corporate power to execute and deliver the
Purchase Agreement, the Indenture and the Securities and to perform its
obligations under the terms of the Purchase Agreement, the Indenture and the
Securities.

 

  4.

The Purchase Agreement has been duly authorized, executed and delivered by the
Company.

 

  5.

The Securities have been duly authorized by the Company and, when executed by
the Company and authenticated by the Trustee in the manner provided for in the
Indenture and issued and delivered to the Initial Purchasers against payment of
the purchase price therefor specified in the Purchase Agreement in accordance
with the terms of the Purchase Agreement, will constitute valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms and will be entitled to the benefits of the Indenture.

 

  6.

The Indenture has been duly authorized, executed and delivered by the Company
and constitutes a valid and binding agreement of the Company, enforceable
against the Company in accordance with its respective terms.

 

  7.

The issuance and sale of the Securities and the execution, delivery and
performance by the Company of its obligations under the Purchase Agreement, the
Indenture and the Securities and the consummation of the transactions therein
contemplated do not (i) violate the Certificate of Incorporation or the Bylaws,
(ii) violate any U.S. federal or New York or California state law, rule or
regulation that in our experience is normally applicable to general business
corporations in relation to transactions of the type contemplated by the
Purchase Agreement or the DGCL, (iii) violate any order or judgment known to us
of any U.S. federal or New York or California state court or governmental agency
or body having jurisdiction over the Company or any of its properties or any
Delaware state court or governmental agency or body pursuant to the DGCL or
(iv) violate or constitute a default under any Reviewed Agreement.

 

  8.

No consent, approval, authorization, order, registration or qualification of or
with any U.S. federal or New York or California state court or governmental
agency or body that in our experience is normally applicable to general business
corporations in relation to transactions of the type contemplated by the



--------------------------------------------------------------------------------

  Purchase Agreement or any Delaware state court or governmental agency or body
pursuant to the DGCL is required for the issue and sale of the Securities or the
consummation by the Company of the transactions contemplated by the Purchase
Agreement or the Indenture, except (i) as may be expressly contemplated by the
Purchase Agreement, the Indenture or the Securities; (ii) such consents,
approvals, authorizations, registrations or qualifications as may be required
under state securities or Blue Sky laws in connection with the purchase and
distribution of the Securities by the Initial Purchasers (as to which we express
no opinion); and (iii) as may be required under the Control of Borrowing (Order)
Jersey 1958 and the Companies (General Provisions) (Jersey) Order 2002 or under
the rules and regulations of the Channel Islands Securities Exchange Authority
Limited (the “Exchange”) with respect to the listing of the Securities on the
official list of the Exchange and admitting the Securities to trading on the
Exchange.

 

  9.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the captions “Description of Euro Notes” insofar as such
statements purport to constitute summaries of the legal matters, documents or
proceedings referred to therein, accurately summarize in all material respects
the matters referred to therein.

 

  10.

The Company is not, and upon the issuance of the Securities and the application
of the net proceeds therefrom, will not be, required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

  11.

No registration of the Securities under the Act and no qualification of an
indenture under the Trust Indenture Act with respect thereto, is required for
the offer, sale and delivery of the Securities by the Company to the Initial
Purchasers pursuant to the Purchase Agreement and the initial resale of the
Securities by the Initial Purchasers in the manner contemplated by the Purchase
Agreement and the Final Offering Memorandum (it being understood that no opinion
is expressed as to any subsequent resale of the Securities).

 

  12.

The statements set forth in the Disclosure Package and the Final Offering
Memorandum under the caption “Certain U.S. Federal Income Tax Considerations,”
insofar as they purport to summarize matters of United States federal income tax
laws or legal conclusions with respect thereto, accurately summarize in all
material respects the matters referred to therein.

 

 

We have participated in conferences with certain officers and other
representatives of the Company, representatives of the Initial Purchasers,
counsel for the Initial Purchasers and representatives of the current
independent certified public accountants of the Company at which the contents of
the Disclosure Package, the Final Offering Memorandum and related matters were
reviewed and discussed and, although we do not assume any responsibility for the
accuracy, completeness or fairness of the Disclosure Package or the Final
Offering Memorandum (except to the extent of our statements in paragraphs 9
and 12 above), and we have made no independent check or

 

D-2



--------------------------------------------------------------------------------

verification thereof, no facts have come to our attention in the course of such
review and discussions that have caused us to believe that:

(i)    the Disclosure Package, as of [●] p.m. New York time on October [●], 2019
(the “Applicable Time”), contained an untrue statement of a material fact or
omitted to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading (it being understood that we are not called upon to and do not
comment on the financial statements and the notes thereto and financial
statement schedules and other financial data derived from such financial
statements or schedules included therein or omitted therefrom); or

(ii)    the Final Offering Memorandum, as of its date or as of the date hereof,
contained or contains an untrue statement of a material fact or omitted or omits
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading (it
being understood that we are not called upon to and do not comment on the
financial statements and the notes thereto and financial statement schedules and
other financial data derived from such financial statements or schedules
included therein or omitted therefrom).

We also advise you that, on the basis of the foregoing, to our knowledge, except
as set forth in the Disclosure Package and the Final Offering Memorandum, there
are no pending or threatened actions, suits or proceedings against the Company
that we believe would have a material adverse effect on the business, results of
operations, or financial condition of the Company and its subsidiaries, taken as
a whole, or would materially and adversely affect the ability of the Company to
perform its obligations under the Purchase Agreement, the Indenture and the
Securities.

 

 

 

D-3